Exhibit 10.3
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (“Agreement”), dated March 10, 2011, is
entered into by and between RC2 Corporation, a Delaware corporation (the
“Company”), and Peter J. Henseler (the “Employee”) and, solely with respect to
Sections 3(b), 4 and 6, Tomy Company Ltd., a company organized under the laws of
Japan (“Purchaser”). Capitalized terms used but not defined herein shall have
the respective meanings ascribed to them in the Merger Agreement (as defined
below).
          WHEREAS, The Employee and the Company are currently parties to an
Employment Agreement, dated April 1, 2008, as amended December 28, 2010, and as
further amended effective March 31, 2011 (collectively, the “Prior Agreement”);
and
          WHEREAS, Purchaser and Galaxy Dream Corporation, a Delaware
corporation and a wholly owned subsidiary of Purchaser, expect to enter into an
AGREEMENT AND PLAN OF MERGER (the “Merger Agreement”) with the Company whereby
it is proposed that (i) MergerSub make a cash tender offer (the “Offer”) to
purchase all outstanding shares of common stock of the Company and
(ii) following the consummation of the Offer, MergerSub will merge with and into
the Company, with the Company being the surviving corporation; and
          WHEREAS, as a stockholder of the Company and as an owner of options,
stock appreciation rights (cash-settled and stock-settled) and restricted stock
units, in each case covering common stock of the Company (collectively, “Company
Equity Awards”), the Employee will receive valuable consideration as a direct
result of the transactions contemplated by the Merger Agreement (the “Sale
Consideration”).
          NOW THEREFORE, in consideration of the mutual covenants and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Employee,
intending to be legally bound, hereby agree as follows:
          1. Employment. Subject to the consummation of the Offer, the Company
hereby agrees to employ the Employee and the Employee hereby accepts employment
with the Company on the terms and subject to the conditions set forth in this
Agreement.
          2. Term. This Agreement shall be effective as of the date the Offer is
consummated (the “Commencement Date”) and shall continue until terminated as

 



--------------------------------------------------------------------------------



 



provided in Section 6 below. As of the Commencement Date, the Employee
acknowledges and agrees that the Prior Agreement shall be terminated in full and
that he shall not be entitled to any rights or benefits thereunder, including
any rights to claim Good Reason (as defined in the Prior Agreement) with respect
to actions, failures or other events that occurred on or prior to the
Commencement Date.
          3. Duties.
          (a) Position. The Employee shall serve as the President of the Company
and will, under the direction of the Board of Directors of Purchaser (the
“Board”), faithfully, and to the best of his ability, perform the duties of such
position, which includes the management and operation of the Company’s brands
and product lines in North America, South America, Europe and Australia and
related global sourcing activities. The Employee shall be one of the principal
executive officers and Senior Management of the Company and shall, subject to
the control of the Board, have the normal duties, responsibilities and authority
associated with such position. The Employee shall also perform such additional
duties and responsibilities which may from time to time be reasonably assigned
or delegated by the Board. The Employee agrees to devote his entire business
time, effort, skill and attention to the proper discharge of such duties while
employed by the Company.
          (b) Board Observation Rights; Company Board Membership. Subject to
applicable law and the approval of Purchaser’s shareholders, during the
Employment Period (as defined in Section 6(a)), the Employee shall be permitted
(i) to attend meetings of the Board for observation purposes, but not for voting
or any other purposes, and (ii) to obtain copies of any materials prepared for
such meetings, in each case, for so long as the Board permits. Notwithstanding
anything to the contrary, the Board may, in its sole discretion, request that
the Employee remove himself from all or a part of any meeting. The rights
contained in this Section 3(b) shall not be assignable. The Employee shall be
appointed as a member of the Board of Directors of the Company (“Company Board”)
as soon as reasonably practicable following the Commencement Date. In the event
of the termination or expiration of the Employment Period, upon the request of
Purchaser, the Employee shall submit a letter of resignation from his position
as a director of the Company Board and any committees thereof, to be effective
as of the date designated by Purchaser.
          4. Compensation.
          (a) Base Salary. The Employee shall receive a base salary of $482,720
per year, payable in regular and equal bi-weekly installments (the “Base
Salary”). The Base Salary shall be reviewed annually by the Board on or around

2



--------------------------------------------------------------------------------



 



April 1st of each year and shall be subject to increase based on the Employee’s
performance, changes in Employee’s responsibilities and increases in the
Consumer Price Index.
          (b) Incentive Bonus. The Employee shall be entitled to participate in
an annual incentive compensation plan (the “Bonus Plan”) developed generally for
the Senior Management of the Company initially based on the Company’s earnings
before interest, taxes, depreciation and amortization, as determined by the
compensation committee of the Board (the “Compensation Committee”). The
Employee’s participation will be on a basis consistent with past practice and
his position and level of compensation with the Company. The Employee’s target
bonus under the Bonus Plan shall be reviewed annually by the Compensation
Committee but shall be not less than 2.25 times the Employee’s then Base Salary.
          (c) Equity Awards. Subject to approval by the Board and any required
approval by Purchaser’s shareholders, the Employee shall be entitled to receive,
as soon as reasonably practicable after the next annual shareholders’ meeting of
Purchaser to occur following the Commencement Date, but in no event later than
September 30, 2011, an initial equity award(s) covering 200,000 shares of
Purchaser pursuant to Purchaser’s equity plan in accordance with the terms and
conditions set forth in Schedule A which is attached hereto and made a part
hereof. Purchaser hereby represents that such terms and conditions are at least
as favorable as the terms and conditions applicable to equity award(s) made by
Purchaser to its senior management generally. To the extent the above-referenced
approvals are not obtained, Purchaser shall provide the Employee with a
long-term cash incentive benefit equal to the Black-Scholes value of the equity
award described above, measured as of the date such cash incentive benefit is
granted. Subject to the approval of the Board and any required approval by
Purchaser’s shareholders, the Employee shall be eligible for future annual
equity awards on the conditions, terms and frequency applicable to equity
award(s) made by Purchaser to its senior management generally.
          (d) Rollover Bonus.
          (i) On the Commencement Date, the Employee shall be entitled to a cash
bonus (the “Rollover Bonus”) in an amount equal to $3,500,000, as set forth
under “Total Rollover Bonus” on Schedule B which is attached hereto and made a
part hereof. The Rollover Bonus represents the spread cash value of certain
Company Equity Awards that (a) have not vested as of immediately prior to the
consummation of the Offer and (b) the vesting of which, but for this
Section 4(d), otherwise would have been accelerated and cash payment made
therefor in the Merger pursuant to the Merger Agreement (the

3



--------------------------------------------------------------------------------



 



“Unvested Company Equity Awards”). In exchange for such Rollover Bonus, the
Employee hereby waives the acceleration of vesting with respect to the Unvested
Company Equity Awards, and agrees to cancel such awards in full as of the
Commencement Date, and the Employee hereby agrees that such awards shall have no
further force and effect on and after the Commencement Date. Purchaser shall
cause or cause to be delivered by wire transfer the amounts constituting the
Rollover Bonus to an interest-bearing escrow account established at Harris Bank
in Chicago, Illinois. Subject to the Employee’s continued employment with or
service as a consultant to the Company on the applicable vesting dates, the
Rollover Bonus shall vest as to twenty percent (20%), thirty-five percent (35%),
and forty-five percent (45%) on the eve of each of the first, second, and third
anniversaries of the Commencement Date, respectively. Except as set forth in
Section 6, the vested portion of the Rollover Bonus and any interest thereon
shall become payable within ten (10) days following the applicable vesting date.
For the avoidance of doubt, at the Effective Time, each of the Employee’s
Company Equity Awards that have not vested as of immediately prior to the
consummation of the Offer and that do not get canceled in exchange for the
Rollover Bonus described in this Section 4(d)(i), shall, at the Effective Time,
be cancelled in full and the Employee shall be entitled to receive a cash
payment therefor as provided in the Merger Agreement (such cash payment is set
forth under “Cash at Closing” on Schedule B attached hereto).
          (ii) In the event of a Purchaser Change of Control or a Company Change
of Control, the Employee shall be entitled to immediate vesting of the then
unvested portion of the Rollover Bonus and payment therefor and any interest
thereon, payable within thirty (30) days following the Purchaser Change of
Control or Company Change of Control, as applicable.
          (iii) In the event that it shall be finally determined by the Internal
Revenue Service that all or any portion of the Rollover Bonus is subject to the
additional tax imposed by Section 409A of the Code, or any interest or penalties
incurred by Employee with respect to such additional tax (such additional tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Additional Tax”), then the Company agrees that it shall
reimburse the Employee for the amount of the Additional Tax finally imposed by
the Internal Revenue Service on the Rollover Bonus (the “Reimbursement Amount”)
and the amount, if any, such that the Employee receives an after-tax amount
equal to the Reimbursement Amount he would have received had no tax under
Section 409A been imposed on him (the “Additional Amount”). The Reimbursement
Amount and the Additional Amount shall be paid within ten (10) days following a
final determination

4



--------------------------------------------------------------------------------



 



by the Internal Revenue Service that such Additional Tax is due. To the extent
the Employee receives of a refund of or credit relating to the Additional Tax
for which the Company paid the Reimbursement Amount or relating to the
Additional Amount, such refund or credit shall be for the benefit of the
Company, and the Employee shall pay such amount to the Company within ten
(10) calendar days after receiving the refund or after the relevant tax return
is filed in which the credit is so applied. The Company’s obligation to pay the
Reimbursement Amount and the Additional Amount is subject to the Employee
notifying the Company within thirty (30) calendar days of any written notice of
a pending audit, assessment or other challenge (a “Challenge”) which, if
successful, might result in the Additional Tax. The Company, at its expense,
shall have the right to control the response to, and any proceedings relating
to, any Challenge, including initiating or defending any action and/or appeal
relating to such Challenge, with counsel selected by the Company, in any such
case to a final conclusion or settlement at the discretion of the Company. The
Company shall have full control of such response and proceedings, including any
compromise or settlement thereof. The Company shall keep the Employee reasonably
informed regarding the status and progress of such Challenge. Upon the request
of Company, the Employee shall cooperate fully with the Company and its counsel
in contesting any Challenge which the Company elects to contest. The Company
shall reimburse the Employee for all costs and expenses, including attorneys’
fees, that the Employee reasonably incurs in connection with any such
cooperation, provided that the Employee shall submit appropriate documentation
of such costs or expenses no later than ninety (90) calendar days after
incurring such costs or expenses. Such reimbursement shall be made no later than
thirty (30) calendar days following submission of appropriate documentation of
such costs or expenses by the Employee, and in no event later than the end of
the taxable year following the taxable year in which such expenses are incurred.
          (iv) In the event that the Challenge provides that all or any portion
of the Rollover Bonus that has not then vested is immediately includible in
income as a result of the failure to comply with Section 409A of the Code, the
Company shall immediately accelerate the vesting of solely that portion of the
Rollover Bonus necessary to pay such income taxes arising as a result of
Section 409A of the Code (“Tax Payment Amount”). The Tax Payment Amount shall
equal the aggregate of the federal, state, local or foreign tax amounts due as a
result of the application of Section 409A of the Code and in no event shall
exceed the amount that is required to be included in income as a result of such
failure to comply with the requirements of Section 409A of the Code. Such Tax
Payment Amount shall be paid to the Employee within ten (10) days of the
Employee notifying the Company of such Challenge and in no event later

5



--------------------------------------------------------------------------------



 



than the last day of the Employee’s taxable year following the year in which the
Employee remits the underlying taxes to the applicable tax authorities.
          (v) Notwithstanding anything in this Agreement to the contrary, in the
event it shall be determined that any benefit, payment or distribution by the
Company to or for the benefit of the Employee (whether payable or distributable
pursuant to the terms of this Agreement or otherwise) (such benefits, payments
or distributions are hereinafter referred to as “Payments”) would, if paid, be
subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Code, then, prior to the making of any Payment to the Employee, a calculation
shall be made comparing (i) the net benefit to the Employee of the Payment after
payment of the Excise Tax, to (ii) the net benefit to the Employee if the
Payment had been limited to the extent necessary to avoid being subject to the
Excise Tax. If the amount calculated under (i) above is less than the amount
calculated under (ii) above, then the Payment shall be limited to an amount
expressed in present value that maximizes the aggregate present value of the
Payments without causing the Payments or any part thereof to be subject to the
Excise Tax and therefore nondeductible by the Company because of Section 280G of
the Code (the “Reduced Amount”). For purposes of this Section 4(d)(v), present
value shall be determined in accordance with Section 280G(d)(4) of the Code. In
the event it is necessary to reduce the Payments, payments shall be reduced on a
last to be paid, first reduced basis. All determinations required to be made
under this Section 4(d)(v), including whether an Excise Tax would otherwise be
imposed, whether the Payments shall be reduced, the amount of the Reduced
Amount, and the assumptions to be utilized in arriving at such determinations,
shall be made by an internationally recognized accounting firm (the
“Determination Firm”) which shall provide detailed supporting calculations both
to the Company and the Employee within fifteen (15) business days of the receipt
of notice from the Employee that a Payment is due to be made, or such earlier
time as is requested by the Company. All fees and expenses of the Determination
Firm shall be borne solely by the Company. Any determination by the
Determination Firm shall be binding upon the Company and the Employee. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Determination Firm hereunder, it is
possible that Payments hereunder will have been unnecessarily limited by this
Section 4(d)(v) (“Underpayment”), consistent with the calculations required to
be made hereunder. The Determination Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Employee together with interest at
the applicable Federal rate provided for in Section 7872(f)(2) of the Code. In
the event that the provisions of Code Section 280G and 4999 or any successor
provisions

6



--------------------------------------------------------------------------------



 



are repealed without succession, this Section 4(d)(v) shall be of no further
force or effect.
          5. Fringe Benefits.
          (a) Vacation. The Employee shall be entitled to four weeks of paid
vacation annually. The Employee and the Company shall mutually determine the
time and intervals of such vacation.
          (b) Medical, Health, Dental, Disability and Life Coverage. The
Employee shall be eligible to participate in any medical, health, dental,
disability and life insurance policy in effect for the Senior Management of the
Company. The Company shall also pay for an annual executive medical physical.
          (c) Automobile. The Company agrees to reimburse the Employee up to
$750.00 per month, as such amount may be increased from time to time consistent
with the Company’s reimbursement policy for the Senior Management of the Company
to cover Employee’s expenses in connection with his leasing or ownership of an
automobile. Additionally, the Company will pay for the gas used for business
purposes. All maintenance and insurance expense for the automobile shall be the
responsibility of the Employee.
          (d) Reimbursement for Reasonable Business Expenses. The Company shall
pay or reimburse the Employee for reasonable expenses incurred by him in
connection with the performance of his duties pursuant to this Agreement
including, but not limited to, travel expenses, customer entertainment, expenses
in connection with seminars, professional conventions or similar professional
functions and other reasonable business expenses.
          (e) Key Man Insurance. The parties agree that the Company has the
option to purchase one or more key man life insurance policies upon the life of
the Employee. The Company shall own and shall have the absolute right to name
the beneficiary or beneficiaries of said policy. The Employee agrees to
cooperate fully with the Company in securing said policy, including, but not
limited to, submitting himself to any physical examination which may be required
at such reasonable times and places as the Company shall specify.
          (f) Life and Disability Insurance. During the Employment Period, the
Company shall provide coverage of at least $2 million of life insurance and 75%
of Base Salary of disability insurance. Such insurance policies to be owned by
any one or more members of Employee’s immediate

7



--------------------------------------------------------------------------------



 



family or by a trust for the primary benefit of the Employee’s immediate family.
The owner of the policy shall have the power to designate the beneficiary and to
assign any rights under the policy. The Company shall pay 100% of the premiums
required under these policies; provided, however, that the Company shall not be
obligated to pay greater than $20,000 for such premiums during any fiscal year.
In the event that the premiums for such policies would exceed this limitation,
the Company shall consult with the Employee to determine the allocation of such
amount to the premiums for each type of policy to obtain such insurance as may
be available for an aggregate of $20,000 per fiscal year. The Employee shall
have the right to supplement, at the Employee’s expense, the Company’s payment
of premiums for such policies up to the full coverages described in the first
sentence of this Section 5(f).
          6. Termination.
          (a) Termination of the Employment Period. The employment period shall
continue until the earlier of: (i) the second anniversary of the Commencement
Date (the “Expected Completion Date”), (ii) the Employee’s death or Disability,
(iii) the Employee resigns or (iv) the Board or its delegate determines that
termination of the Employee’s employment is in the best interests of the Company
(the “Employment Period”). The last day of the Employment Period shall be
referred to herein as the “Termination Date.”
          (b) Termination for Disability or Death.
     (i) In the event of termination for Disability during the Employment
Period, the Employee shall be entitled to (A) the Base Salary through the date
of termination, payable in accordance with the Company’s usual payment
practices; (B) such fringe benefits, if any, as to which the Employee may be
entitled under the employee benefit plans of the Company (the amounts described
in clauses (A) and (B) hereof being referred to as the “Accrued Rights”);
(C) subject to the Employee’s execution and non-revocation of a Release pursuant
to Section 12 herein, continued payment of Base Salary for a period of six
months after the Termination Date, payable in accordance with the Company’s
usual payment practices; provided that the first payment shall begin on the
first regular payroll date to occur on or after the sixtieth (60th) day
following the Termination Date (the “First Payment Date”) and shall include
payment of any amounts that would otherwise be due prior thereto; (D) subject to
the Employee’s execution and non-revocation of a Release pursuant to Section 12
herein, a pro rata portion of any incentive bonus that the Employee would have
been entitled to receive pursuant to Section 4(b) hereof in such year based upon
the percentage of the fiscal year that shall have elapsed through the date of
the Employee’s termination of employment (the “Pro-Rata Bonus”), payable when
such incentive bonus would have

8



--------------------------------------------------------------------------------



 



otherwise been payable to the Employee pursuant to Section 4(b) had the
Employee’s employment not terminated; (E) subject to the Employee’s execution
and non-revocation of a Release pursuant to Section 12 herein, immediate vesting
of the then unvested portion of the Rollover Bonus and payment therefore and any
interest thereon (the “Rollover Acceleration Payment”), payable upon the First
Payment Date; (F) subject to the Employee’s execution and non-revocation of a
Release pursuant to Section 12 herein, for a period of three years after the
Termination Date, reimbursement by the Company to the Employee for amounts paid,
if any, to continue medical, dental and health coverage pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”); and
(G) subject to the Employee’s execution and non-revocation of a Release pursuant
to Section 12 herein, for a period of three years after the Termination Date,
the continuation by the Company of Employee’s life insurance and disability
coverage, to the extent limited by Section 5(f).
     (ii) In the event of termination as a result of the Employee’s death during
the Employment Period, Employee’s designated beneficiary or his estate shall be
entitled to receive (A) the Accrued Rights; (B) the proceeds of any life
insurance obtained pursuant to Section 5(f); (C) the Pro Rata Bonus, payable
when such incentive bonus would have otherwise been payable to the Employee
pursuant to Section 4(b) had the Employee’s employment not terminated; and
(D) the Rollover Acceleration Payment, payable within thirty (30) days following
the Termination Date.
          (c) Termination by the Company without Cause or by the Employee for
Good Reason. If (i) the Employment Period is terminated by the Company for any
reason other than for Cause, Disability or death, (ii) the Employment Period is
terminated by the Company for what the Company (acting in good faith) reasonably
believes is Cause or Disability, and it is ultimately determined that the
Employment Period was terminated without Cause or Disability, or (iii) the
Employee resigns for Good Reason, the Employee shall be entitled to receive,
(A) the Accrued Rights; (B) subject to the Employee’s execution and
non-revocation of a Release pursuant to Section 12 herein, continued payment of
Base Salary for a period of twenty-four months after the Termination Date,
payable in accordance with the Company’s usual payment practices; provided that
the first payment shall begin on the first regular payroll date to occur on or
after the First Payment Date and shall include payment of any amounts that would
otherwise be due prior thereto; (C) subject to the Employee’s execution and
non-revocation of a Release pursuant to Section 12 herein, the Rollover
Acceleration Payment, payable upon the First Payment Date; (D) subject to the
Employee’s execution and non-revocation of a Release pursuant to Section 12
herein, for a period of two (2) years from the Termination Date, reimbursement
by the Company to the Employee for amounts paid, if any, to continue medical,
dental and health coverage pursuant to the provisions of COBRA; and (E) subject
to the Employee’s execution and non-revocation of a

9



--------------------------------------------------------------------------------



 



Release pursuant to Section 12 herein, for a period two (2) years from the
Termination Date, the continuation of Employee’s life insurance and disability
coverage to the extent limited by Section 5(f). Notwithstanding anything herein
to the contrary, Employee may only resign for Good Reason pursuant to this
Section 6(c) provided that the Employee has given written notice to the Company
within thirty (30) days of the occurrence of any of the events in Section 11(f)
and such event remains uncured thirty (30) days after the Company’s receipt of
such notice.
          (d) Termination by the Company for Cause or by the Employee Without
Good Reason. If the Employment Period is terminated by the Company with Cause or
as a result of the Employee’s resignation without Good Reason, the Employee
shall be entitled to receive the Accrued Rights. Following such a termination,
the Employee shall have no further rights to any compensation or any other
benefits under this Agreement. Notwithstanding anything herein to the contrary,
the Company may only terminate the Employment Period for Cause pursuant to this
Section 6(d) provided that the Company has given written notice to the Employee
of the occurrence of any events constituting Cause within ninety (90) days of
the occurrence of any such events and the Employee fails to cure such events
within thirty (30) days after the Employee’s receipt of such notice.
          (e) Effect of Termination. The termination of the Employment Period
pursuant to Section 6(a) shall not affect the Employee’s obligations as
described in Sections 7 and 8.
          (f) Retirement. Upon the Employee’s retirement from the Company, to
the extent permitted by the Company’s plans and to the extent the Employee’s or
his spouse’s or their eligible dependent(s) participation would not cause the
Company to be subject to an excise tax, the Company shall continue to provide
medical coverage for the Employee, his spouse and their eligible dependent(s)
under the Company’s medical plans from the date of the Employee’s retirement
until the later of the Employee’s or his spouse’s death. To the extent permitted
by the applicable plan, the Employee would be required to make the same
contributions for such medical benefits as active employees. In the event the
Company would subject to an excise tax as a result of such medical coverage, the
Employee may nonetheless elect to receive such medical coverage so long as the
Employee reimburses the Company for fifty percent (50%) of the excise tax
imposed on the Company as a result of such participation. The Employee shall
also be eligible to participate in the Company’s group life, disability and
dental coverage on and after the retirement date until his death provided that
the Employee pays 100% of the cost for such coverage. For the avoidance of
doubt, if the Employment Period is terminated (i) by the Company with Cause at
any time or (ii) as a result of the Employee’s resignation without Good Reason
prior to the second anniversary of the Commencement Date, neither the Employee,

10



--------------------------------------------------------------------------------



 



his spouse nor any of their dependents shall be entitled to any of the benefits
set forth in this Section 6(f).
          7. Noncompetition and Nonsolicitation. The Employee acknowledges and
agrees that as a stockholder of the Company and as an owner of options, stock
appreciation rights (cash-settled and stock-settled) and restricted stock units,
in each case covering common stock of the Company, the Employee will receive
valuable consideration as a direct result of the transactions contemplated by
the Merger Agreement. The Employee acknowledges and agrees that the contacts and
relationships of the Company and its Affiliates with its customers, suppliers,
licensors and other business relations are, and have been, established and
maintained at great expense and provide the Company and its Affiliates with a
substantial competitive advantage in conducting their business. The Employee
acknowledges and agrees that by virtue of the Employee’s employment with the
Company, the Employee will have unique and extensive exposure to and personal
contact with the Company’s customers and licensors, and that he will be able to
establish a unique relationship with those Persons that will enable him, both
during and after employment, to unfairly compete with the Company and its
Affiliates. Furthermore, the parties agree that the terms and conditions of the
following restrictive covenants are reasonable and necessary for the protection
of the business, trade secrets and Confidential Information (as defined in
Section 8 below) of the Company and its Affiliates and to prevent great damage
or loss to the Company and its Affiliates as a result of action taken by the
Employee. The Employee acknowledges and agrees that the noncompete restrictions
and nondisclosure of Confidential Information restrictions contained in this
Agreement are reasonable and the consideration provided for herein is sufficient
to fully and adequately compensate the Employee for agreeing to such
restrictions. The Employee acknowledges that he could continue to actively
pursue his career and earn sufficient compensation in the same or similar
business without breaching any of the restrictions contained in this Agreement.
          (a) Noncompetition. The Employee hereby covenants and agrees that
during the Employment Period and for two years thereafter (the “Noncompete
Period”), he shall not, directly or indirectly, either individually or as an
employee, principal, agent, partner, shareholder, owner, trustee, beneficiary,
co-venturer, distributor, consultant, representative or in any other capacity,
participate in, become associated with, provide assistance to, engage in or have
a financial or other interest in any business, activity or enterprise anywhere
in the world which is competitive with the Company or any of its Affiliates or
any successor or assign of the Company or any of its Affiliates. The ownership
of less than a one percent interest in a corporation whose shares are traded in
a recognized stock exchange or traded in the over-the-counter market, even
though that corporation may be a competitor of the Company, shall not be deemed
financial participation in a competitor. If the final judgment of a court of
competent jurisdiction declares that any term or provision of this section is
invalid or unenforceable, the parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration,

11



--------------------------------------------------------------------------------



 



or area of the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. The term “indirectly” as used in this section and
Section 8 below is intended to include any acts authorized or directed by or on
behalf of the Employee or any Affiliate of the Employee.
          (b) Nonsolicitation. The Employee hereby covenants and agrees that
during the Noncompete Period, he shall not, directly or indirectly, either
individually or as an employee, agent, partner, shareholder, owner, trustee,
beneficiary, co-venturer, distributor, consultant or in any other capacity:
     (i) canvass, solicit or accept from any Person who is a customer or
licensor of the Company or any of its Affiliates (any such Person is hereinafter
referred to individually as a “Customer,” and collectively as the “Customers”)
any business which is in competition with the business of the Company or any of
its Affiliates or the successors or assigns of the Company or any of its
Affiliates, including, without limitation, the canvassing, soliciting or
accepting of business from any Person which is or was a Customer of the Company
or any of its Affiliates within two years preceding the date of this Agreement,
during the Employment Period or during the Noncompete Period;
     (ii) advise, request, induce or attempt to induce any of the Customers,
suppliers, or other business contacts of the Company or any of its Affiliates
who currently have or have had business relationships with the Company or any of
its Affiliates within two years preceding the date of this Agreement, during the
Employment Period or during the Noncompete Period, to withdraw, curtail or
cancel any of its business or relations with the Company or any of its
Affiliates; or
     (iii) hire or induce or attempt to induce any officer or other senior
manager of the Company or any of its Affiliates to terminate his or her
relationship or breach any agreement with the Company or any of its Affiliates
unless such person has previously been terminated by the Company.
          8. Confidential Information. The Employee acknowledges and agrees that
the customers, business connections, customer lists, procedures, operations,
techniques, and other aspects of and information about the business of the
Company and its Affiliates (the “Confidential Information”) are established at
great expense and protected as confidential information and provide the Company
and its Affiliates with a substantial competitive advantage in conducting their
business. The Employee further acknowledges and agrees that by virtue of his
past employment with the Company, and

12



--------------------------------------------------------------------------------



 



by virtue of his employment with the Company, he has had access to and will have
access to, and has been entrusted with and will be entrusted with, Confidential
Information, and that the Company would suffer great loss and injury if the
Employee would disclose this information or use it in a manner not specifically
authorized by the Company. Therefore, the Employee agrees that during the
Employment Period and at all times thereafter, he will not, directly or
indirectly, either individually or as an employee, agent, partner, shareholder,
owner trustee, beneficiary, co-venturer distributor, consultant or in any other
capacity, use or disclose or cause to be used or disclosed any Confidential
Information, unless and to the extent that any such information become generally
known to and available for use by the public other than as a result of the
Employee’s acts or omissions. The Employee shall deliver to the Company at the
termination of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
relating to the Confidential Information, Work Product (as defined below) or the
business of the Company or any of its Affiliates which he may then possess or
have under his control. The Employee acknowledges and agrees that all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (whether or not
patentable) which relate to the Company’s or any of its Affiliate’s actual or
anticipated business research and development or existing or future products or
services and which are conceived, developed or made by the Employee while
employed by the Company and its Affiliates (“Work Product”) belong to the
Company or such Affiliate, as the case may be.
          9. Common Law of Torts and Trade Secrets. The parties agree that
nothing in this Agreement shall be construed to limit or negate the common law
of torts or trade secrets where it provides the Company and its Affiliates with
broader protection than that provided herein.
          10. Section 409A. Notwithstanding any provision to the contrary in the
Agreement, in order to be eligible to receive any termination benefits under
this Agreement that are deemed deferred compensation subject to Section 409A of
the Code, the Employee’s termination of employment must constitute a “separation
from service” within the meaning of Treas. Reg. Section 1.409A-1(h) (a
“Separation from Service”). If the Employee is deemed at the time of his
termination of employment with the Company to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the termination benefits to which the Employee is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of the
Employee’s termination benefits shall not be provided to the Employee prior to
the earlier of (i) the expiration of the six-month period measured from the date
of the Employee’s Separation from Service with the Company or (ii) the date of
the Employee’s death. Upon the earlier of such dates, all payments deferred
pursuant to this Section 10 shall be paid in a lump sum to the Employee, and any
remaining payments due under the Agreement shall be paid as otherwise provided
herein. The determination of whether the Employee is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time

13



--------------------------------------------------------------------------------



 



of his separation from service shall made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treas. Reg. Section 1.409A-1(i) and any successor provision
thereto). Notwithstanding the foregoing or any other provisions of this
Agreement, the Company and the Employee agree that, for purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
right to receive a series separate and distinct payments of compensation for
purposes of applying the Section 409A of the Code.
          11. Definitions.
          (a) “Affiliate” means, with respect to any Person, any other Person
controlling, controlled by or under common control with such Person and any
partner of a Person which is a partnership.
          (b) “Cause” shall be deemed to exist if the Employee shall have
(i) violated the terms of Section 7 or Section 8 of this Agreement in any
material respect; (ii) committed a felony or a crime involving moral turpitude;
(iii) engaged in willful misconduct which is shown to have material adverse
effect on the Company or any of its Affiliates; (iv) engaged in fraud or
dishonesty with respect to the Company or any of its Affiliates or made a
material misrepresentation to the stockholders or directors of the Company; or
(v) committed acts of gross negligence in the performance of his duties which
are repeated and willful and are shown to have a material adverse effect on the
Company or any of its Affiliates.
          (c) “Code” means the Internal Revenue Code of 1986, as amended or
corresponding provisions of subsequent superseding federal tax laws, as amended.
          (d) “Company Change of Control” means:
     (i) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (a) the then outstanding shares of common stock of the Company (the
“Outstanding Common Stock”) or (b) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); provided, however,
that the following acquisitions shall not constitute a Change of Control:
(a) any acquisition directly from the Company, (b) any acquisition by the
Company,

14



--------------------------------------------------------------------------------



 



(c) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (d)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (a) and (b) of subsection (ii) of this definition; or
     (ii) the consummation of a reorganization, merger or consolidation (a
“Business Combination”) of the Company, in each case, unless, following such
Business Combination, (a) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Common
Stock and Outstanding Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company through one
or more Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be and (b) no Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 50% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; or
     (iii) the consummation of (a) a complete liquidation or dissolution of the
Company or (b) the sale or other disposition of all or substantially all of the
assets of the Company, other than to a corporation, with respect to which
following such sale or other disposition, [1] more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Common Stock and Outstanding Voting Securities immediately prior to such sale or
other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Common
Stock and Outstanding Voting Securities, as the case may be and [2] less than
50% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by any Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation), except to the extent that such Person owned 50% or more of the
Outstanding Common Stock or Outstanding Voting Securities prior to the sale or
disposition.

15



--------------------------------------------------------------------------------



 



          (e) “Disability” shall mean a physical or mental sickness or any
injury which renders the Employee incapable of performing the services required
of him as an employee of the Company and which does or may be expected to
continue for more than six months during any 12-month period. In the event the
Employee shall be able to perform his usual and customary duties on behalf of
the Company following a period of disability, and does so perform such duties or
such other duties as are prescribed by the Board for a period of three
continuous months, any subsequent period of disability shall be regarded as a
new period of disability for purposes of this Agreement. The Company and the
Employee shall determine the existence of a Disability and the date upon which
it occurred. In the event of a dispute regarding whether or when a Disability
occurred, the matter shall be referred to a medical doctor selected by the
Company and the Employee. In the event of their failure to agree upon such a
medical doctor, the Company and the Employee shall each select a medical doctor
who together shall select a third medical doctor who shall make the
determination. Such determination shall be conclusive and binding upon the
parties hereto.
          (f) “Good Reason” shall mean (i) the material diminution of the
Employee’s duties set forth in Section 3(a) above or (ii) the relocation of the
offices at which the Employee is principally employed to a location which is
more than 50 miles from the offices at which the Employee is principally
employed as of the date hereof; provided, that travel necessary for the
performance of the Employee’s duties set forth in Section 3(a) above shall not
determine the location where the Employee is “principally employed.” The
Employee agrees that any change in the Employee’s duties as set forth in Section
3(a) above as compared to the Employee’s duties on or prior to the Commencement
Date shall not constitute Good Reason.
          (g) “Person” means any individual, partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization and any governmental entity or any department,
agency or political subdivision thereof.
          (h) “Purchaser Change of Control” means:
     (i) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (a) the then outstanding shares of common stock of Purchaser (the
“Outstanding Common Stock”) or (b) the combined voting power of the then

16



--------------------------------------------------------------------------------



 



outstanding voting securities of Purchaser entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); provided, however,
that the following acquisitions shall not constitute a Change of Control:
(a) any acquisition directly from Purchaser, (b) any acquisition by Purchaser,
(c) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Purchaser or any corporation controlled by Purchaser or (d) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (a), (b) and (c) of subsection (iii) of this definition; or
     (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board” ) cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by Purchaser’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
     (iii) the consummation of a reorganization, merger or consolidation (a
“Business Combination”) of Purchaser, in each case, unless, following such
Business Combination, (a) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Common
Stock and Outstanding Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Purchaser through one or
more Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be, (b) no Person (excluding
any employee benefit plan (or related trust) of Purchaser or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 50% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (c) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

17



--------------------------------------------------------------------------------



 



     (iv) the consummation of (a) a complete liquidation or dissolution of
Purchaser or (b) the sale or other disposition of all or substantially all of
the assets of Purchaser, other than to a corporation, with respect to which
following such sale or other disposition, [1] more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Common Stock and Outstanding Voting Securities immediately prior to such sale or
other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Common
Stock and Outstanding Voting Securities, as the case may be, [2] less than 50%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by any Person
(excluding any employee benefit plan (or related trust) of Purchaser or such
corporation), except to the extent that such Person owned 50% or more of the
Outstanding Common Stock or Outstanding Voting Securities prior to the sale or
disposition, and [3] at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such sale or other disposition of assets of Purchaser or were elected,
appointed or nominated by the Board.
          (i) “Senior Management” at any time means the senior executive
officers of the Company which will include, without limitation, the Chief
Executive Officer, President, Chief Operating Officer, Managing Director
(China), Chief Financial Officer, Chief Marketing Officer and such other
officers of the Company as the Board shall determine from time to time.
          12. Release of Claims. The receipt of any payments and benefits
subsequent to the termination of the employment or resignation of the Employee
pursuant to this Agreement (other than those payable on account of Employee’s
death) shall be subject to the Employee executing a release of claims (the
“Release”) in a form reasonably acceptable to the Company within twenty-one
(21) days (or forty-five days (45) for a group termination) following such
termination or resignation and not subsequently revoking such Release.
          13. Consulting Services. As of the Expected Completion Date, the
Employee’s employment hereunder shall terminate and the Employee shall provide
consulting services to the Company on such projects or matters within the
expertise of the Employee and/or in which the Employee was involved or of which
the Employee had knowledge during his employment with the Company that the Board
or Chief Executive

18



--------------------------------------------------------------------------------



 



Officer of the Company may reasonably request of him from time to time. The
Company and the Employee agree to negotiate the definitive consulting agreement
that is not inconsistent with this terns set forth in this Section 13 and on
Schedule C which is attached hereto and made a part hereof.
          14. Specific Performance. The Employee acknowledges and agrees that
irreparable injury to the Company may result in the event the Employee breaches
any covenant or agreement contained in Sections 7 and 8 and that the remedy at
law for the breach of any such covenant will be inadequate. Therefore, if the
Employee engages in any act in violation of the provisions of Sections 7 and 8,
the Employee agrees that the Company shall be entitled, in addition to such
other remedies and damages as may be available to it by law or under this
Agreement, to injunctive relief to enforce the provisions of Sections 7 and 8.
          15. Waiver. The failure of either party to insist in any one or more
instances, upon performance of the terms or conditions of this Agreement shall
not be construed as a waiver or a relinquishment of any right granted hereunder
or of the future performance of any such term, covenant or condition.
          16. Notices. Any notice to be given hereunder shall be deemed
sufficient if addressed in writing and delivered by registered or certified mail
or delivered personally, in the case of the Company, to its principal business
office, and in the case of the Employee, to his address appearing on the records
of the Company, or to such other address as he may designate in writing to the
Company.
          17. Severability. In the event that any provision shall be held to be
invalid or unenforceable for any reason whatsoever, it is agreed such invalidity
or unenforceability shall not affect any other provision of this Agreement and
the remaining covenants, restrictions and provisions hereof shall remain in full
force and effect and any court of competent jurisdiction may so modify the
objectionable provision as to make it valid, reasonable and enforceable.
Furthermore, the parties specifically acknowledge the above covenant not to
compete and covenant not to disclose confidential information are separate and
independent agreements.
          18. Complete Agreement. Except as otherwise expressly set forth
herein, this document embodies the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way. Without limiting the generality of the foregoing, this Agreement
supersedes the Prior Agreement. Upon consummation of the Offer, the Prior
Agreement is hereby terminated and shall cease to be of any further force or
effect.

19



--------------------------------------------------------------------------------



 



          19. Amendment. This Agreement may only be amended by an agreement in
writing signed by each of the parties hereto.
          20. Governing Law. This Agreement shall be governed by and construed
exclusively in accordance with the laws of the State of Delaware, regardless of
choice of law requirements.
          21. Benefit. This Agreement shall be binding upon and inure to the
benefit of and shall be enforceable by and against the Company, its successors
and assigns and the Employee, his heirs, beneficiaries and legal
representatives. It is agreed that the rights and obligations of the Employee
may not be delegated or assigned.
[Remainder of page intentionally left blank. Signature page to follow.]

20



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed or caused this
Employment Agreement to be executed as of the date first above written.

            RC2 Corporation
      By:   /s/ Curtis W. Stoelting         Name:   Curtis W. Stoelting       
Title:   CEO        EMPLOYEE
      By:   /s/ Peter J. Henseler         Name:   Peter J. Henseler             

          THE UNDERSIGNED has executed or caused this Employment Agreement to be
executed as of the date first above written, solely for purposes of
Sections 3(b), 4 and 6 hereof.

            Tomy Company, Ltd.
      By:   /s/ Kantaro Tomiyama         Name:   Kantaro Tomiyama       
Title:   President & C.E.O   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE A

1.   Award Type; Vesting and Exercisability Schedule. The initial equity award
set forth in Section 4(c) of this Agreement shall be in the form of provision of
stock acquisition rights (shinkabu yoyakuken) covering shares of Purchaser’s
equity (“Taurus Option(s)”) and shall vest as follows: 50% on the 2nd
anniversary of the date of grant and 50% on the 4th anniversary of the date of
grant.   2.   Term of Option. The Taurus Option(s) shall expire on the 6th
anniversary of the date of grant.   3.   Change of Control. The Taurus Option(s)
held by the Employee shall immediately vest upon a Purchaser Change of Control.
  4.   Exercise of Taurus Option(s) Following Termination of Employment. If the
Employee’s employment is terminated for any reason other than a termination by
the Company for Cause or resignation by the Employee without Good Reason, the
Employee (or his designated beneficiary or his estate in the event of the
termination of the Employee’s employment due to death) may exercise any Taurus
Option(s) vested as of the Termination Date at any time prior to the original
expiration date of such Taurus Option(s) or within twelve months after the
Termination Date, whichever period is shorter. If the Employee’s employment is
terminated for Cause, any Taurus Options, to the extent not exercised before
such termination, shall terminate on the Termination Date.   5.   Other Terms.
Such Taurus Option(s) shall be subject to all other terms and conditions as may
be approved by the Board and the shareholders of Purchaser that are not
inconsistent with this Schedule A.

 



--------------------------------------------------------------------------------



 



SCHEDULE B

                                                      Total Value of            
            Company                         Equity Awards                      
  (unvested as of                   Vesting Schedule     immediately            
      Eve of 1st   Eve of 2nd   Eve of 3rd     prior to the                  
Anniversary of   Anniversary of   Anniversary of     consummation   Total Roll  
Cash at   Commencement   Commencement   Commencement     of the Offer)   Over
Bonus   Closing   Date   Date   Date                 20%   35%   45%
Henseler
  $ 4,513,647     $ 3,500,000     $ 1,013,647     $ 700,000     $ 1,225,000    
$ 1,575,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE C

•   Consulting Period: One (1) year commencing on the 2nd anniversary of the
Commencement Date.   •   Consulting Role: Purchaser and the Employee agree to
meet at least one hundred twenty (120) days before the Expected Completion Date
to finalize specific consulting roles.   •   Time Commitment: Up to 1000 hours
for the twelve (12) months (approx: 20 hours/wk)   •   Travel Commitment: No
more than 15% of time (reasonable travel expenses paid by company)   •   Roll
Over Bonus: If Employee fulfills the full term of the consulting agreement, the
Rollover Bonus and Taurus Options vest according to the Schedule A and B   •  
Compensation: Purchaser will pay 75% of then current Base Salary (payable in
regular bi-weekly installments) for the full one (1) year term. The Employee
will have no additional rights to any additional bonus or equity award
compensation during the consulting period.   •   Benefits: Employee will be
entitled to Medical Health, Dental, Disability and Life Coverage during the
consulting period at the same levels as on the Expected Completion Date.

 